       Case 1:18-cv-00067-BSM Document 46 Filed 03/16/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DONOVAN JONES                                                              PLAINTIFF
ADC #149567

v.                        CASE NO. 1:18-CV-00067-BSM

DAVID LUCAS, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is hereby dismissed.

     IT IS SO ORDERED, this 16th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
